Citation Nr: 0723508	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied entitlement to service 
connection for a back disorder, skin disorder, and 
generalized anxiety disorder.  In a September 2002 statement, 
the veteran submitted a notice of disagreement with that 
denial.  In October 2006, these matters were before the Board 
and were then remanded for the RO to issue a statement of the 
case on those issues.  The RO issued a statement of the case 
to the veteran in October 2006, and the veteran perfected a 
timely appeal to the Board.

The issues of entitlement to service connection for a back 
disorder and entitlement to service connection for 
generalized anxiety disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current skin condition neither was incurred in service nor 
is etiologically related to the veteran's period of service.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2002 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran tell VA about 
any additional information or evidence that he wanted VA to 
try to get for him, and that he provide the information or 
evidence in his possession necessary to decide his claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records from August 2001 to February 2003, VA medical 
treatment records from 1976, a VA general medical 
examination, and written statements from the veteran and his 
representative are associated with the claims file.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a skin disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the instant case, the veteran's service medical records 
are negative for complaints of or treatment for any skin 
condition.  On June 1967 separation examination, the veteran 
was noted to have a normal evaluation of the head, face, neck 
and scalp, the skin, the feet, and the upper and lower 
extremities, and no skin condition was noted.  On his June 
1967 report of medical history, the veteran reported that he 
did not then have and had never had skin diseases, and no 
skin conditions were reported by the veteran.

On VA hospital discharge evaluation in April 1976, the 
veteran was noted to have a diagnosis of chronic tinea rubrum 
on his hands and toes.

An August 2002 VA note indicates that the veteran complained 
of skin dryness and itching since Vietnam, worse behind the 
ears, that he used tar shampoo to help his scalp, that he had 
spots on his skin and wanted them to be looked at, that the 
had no bleeding or changes, and that he had skin cancer in 
his family.  On examination, the veteran was noted to have 
multiple skin tags and dry excoriated linear areas in the 
folds behind the helix, bilaterally.  The veteran was 
diagnosed as having dermatitis behind the ears bilaterally, 
and it was noted that a dermatologist would make 
recommendations.  It was also noted that the veteran had been 
followed previously for this, and that it had been occurring 
since Vietnam.  The veteran was also diagnosed as having skin 
tags.

On February 2003 VA examination, a history of seborrheic 
dermatitis was noted.

After a review of the record, the Board determines that a 
preponderance of the evidence is against the veteran's claim 
for a skin disorder.  Service medical records are completely 
negative for any indications of skin conditions, and the 
veteran reported on June 1967 separation examination that he 
had never had a skin disease.  The earliest indication of a 
skin disorder was on VA hospital discharge evaluation in 
April 1976, where the veteran was noted to have a diagnosis 
of chronic tinea rubrum on his hands and toes.  The Board 
notes that the veteran has a current diagnosis of dermatitis.  
However, the earliest indication of dermatitis in the record 
is not until August 2002, more than 30 years after the 
veteran's separation from service.

The Board acknowledges the August 2002 assessment of the VA 
examiner that the veteran had dermatitis that had been 
occurring since Vietnam.  However, the Board notes that where 
the facts show that the veteran received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  
There is no indication that the August 2002 examiner, in 
assessing the veteran, reviewed the claims folder or any 
other relevant medical records.  Rather, the examiner's 
assessment appears to be based solely on the subjective 
history given by the veteran.  Therefore, the Board is not 
bound to accept the medical conclusion that the veteran's 
dermatitis had been occurring since Vietnam.

The evidence does not show that the veteran incurred a skin 
condition in service, or that any skin condition is 
etiologically related to his period of service.  Accordingly, 
service connection for a skin condition is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional evidence that a skin 
disability was incurred in service.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a skin disorder is 
denied.


REMAND

In his September 2002 notice of disagreement, the veteran 
stated that he had received treatment for his back and 
general anxiety disorder conditions at the VA hospital in 
Columbia, Missouri since the early 1970s.

The record reflects that, in a January 1976 application for 
compensation and pension benefits for a back disability, the 
veteran more specifically identified the dates of his claimed 
back condition treatment at the VA hospital in Columbia, 
Missouri as being in January 1976.  However, no such records 
relating to a back condition are associated with the claims 
folder.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any 
such outstanding medical records of treatment for a back 
condition should be obtained.  38 C.F.R. § 3.159(c) (2006).  
Such records should include any records between the period of 
January 1976 and August 2001, as records from the VA medical 
center in Columbia dated from August 2001 to February 2003 
are already associated with the claims folder.  Specifically, 
the RO should attempt to obtain any records pertaining to 
treatment of the back from January 1976.

With respect to the issue of generalized anxiety disorder, 
treatment records from the VA hospital in Columbia, Missouri 
dated in 1976 have been associated with the claims folder in 
connection with a previous claim.  Therefore, VA has 
fulfilled its duty to assist the veteran in obtaining these 
records.  However, the Board notes that the veteran is free 
to give additional information regarding any additional 
treatment, beyond those hospital records dated in April 1976.  
The RO should contact the veteran and request that the 
veteran identify any additional dates of medical treatment at 
the VA hospital in Columbia, Missouri beyond the hospital 
records dated in April 1976.

Furthermore, with respect to the issue of generalized anxiety 
disorder, the record reflects a current diagnosis of anxiety.  
Also, the April 1976 hospital summary indicates a diagnosis 
of anxiety neurosis, and notes that the veteran described 
symptoms of hyperventilation, tingling in fingers and toes, 
tightening of throat muscles, tightening of scalp, weakness 
in legs, palpitations, and dizziness.  The April 1976 
hospital summary also indicates that the veteran reported 8 
years of chronic anxiety and that he had always been somewhat 
anxious, but that his anxiety increased after his discharge 
from service.  The Board also notes that on his report of 
medical history at his June 1967 separation examination, the 
veteran reported a history of frequent headaches and 
dizziness, which are symptoms similar to those he described 
on examination in April 1976.  In light of the veteran's 
current diagnosis, his in-service symptomatology, the April 
1976 VA hospital summary indicating a possible link between 
the two, and the lack of competent medical evidence in the 
record relating the veteran's anxiety to his period of 
service, the Board finds that a VA examination is needed in 
order to determine the nature and etiology of any anxiety 
disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should 
determine whether the veteran currently has an anxiety 
disorder that is etiologically related to his period of 
service.

Also, in the consolidated decision of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for any disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and explain what types of evidence are needed to establish 
both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letter 
should include a request that the 
veteran identify any treatment he 
received at the VA hospital in 
Columbia, Missouri, aside from 
treatment received from January through 
April 1976.

2.	The RO should obtain any VA medical 
records for a back condition at the 
Columbia, Missouri VA Medical Center 
for the period between January 1976 and 
August 2001, and specifically any 
records from January 1976.  Any records 
obtained should be associated with the 
claims folder.  Any unsuccessful 
attempts to obtain such records should 
be documented and associated with the 
claims folder.

3.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current anxiety disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
anxiety disorder, and (2) whether it is 
at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


